By the Court :
It must be considered as settled in this State by the cases of Dean v. Davis, 51 Cal. 409, People v. Reclamation District No. 108, 53 Cal. 346, and other cases in this Court, that a reclamation district is a public corporation.
The main purposes of the present action is to obtain a judgment to the effect that Reclamation District No. 3 was not legally created, and has not any legal existence, and that the defendants, Williams and others, usurp the powers of trustees, etc. The Court below found in favor of the defendants, and on the authority of Dean v. Davis and People v. Reclamation District No. 108, supra, we affirm the judgment and order.